Judgment of separation entered March 3, 1969, unanimously modified on .the law and the facts, in the following respects: (a) That portion of the third decretal paragraph awarding sole and exclusive possession of the marital home to plaintiff is deleted. The parties are tenants by the entirety. The property is awaiting sale or other disposition by the parties. Neither is presently occupying the premises. Both have voluntarily vacated. The provision is an unnecessary protection under the circumstances and could prove to be an encumbrance to the envisaged sale, which would benefit both parties financially; (b) the amount awarded in alimony to the plaintiff for her exclusive support is reduced to the sum of $300 per week as more in accord with the parties’ way of life, the length of the marriage, and the defendant’s ability to pay; (e) the amount awarded the attorneys for the plaintiff is reduced to the sum of $2,000, in view of the payments already received and the nature and extent of the services rendered; and otherwise affirmed, without costs or disbursements. The record reflects an awareness on the part of the defendant of his legal and moral obligations to his sons. Concur — Capozzoli, J. P., Tilzer, McGivern, Nunez and McNally, JJ.